DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 21, 24-39, 42, and 43 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 21, as noted in the 11/30/21 Final Rejection, the applicant’s amendments have overcome the previous rejection under 35 U.S.C. 103 using Bikovsky (US 2008/0051730 A1, cited previously and hereafter ‘Bikovksy’) in view of Hamilton (non-Patent Literature cited with 3/12/2020 office action, hereafter referred to as ‘Hamilton’) and Alderete JR. et al. (US 2012/0259282 A1, cited by applicant and hereinafter 'Alderete'). While Bikovsky teaches many of the limitations of claim 21 (see 6/16/21 Final rejection), Bikovsky (in view of Hamilton and Alderete) is silent to wherein the wearable on-body drug delivery device is free of an introducer needle for introducing the cannula or second needle into the patient's skin in combination with the rest of the elements of claim 21. It can be seen in at least Figs. 4-6 of Bikovsky that an introducer needle (movable needle 42) is used for introducing the cannula 48 into the patient’s skin. No combination of references was found that would have made it obvious to one having ordinary skill in the art to arrive at the invention of claim 21.
Claims 24-39, 42, and 43 depend from claim 21.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 5712723383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James D Ponton/Primary Examiner, Art Unit 3783